Appeal by defendant from a judgment of the Supreme Court, Kings County (Mirabile, J.), rendered June 21, 1979, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to preserve the issue of the sufficiency of the plea allocution for appellate review (People v Pellegrino, 60 NY2d 636; People v Willie, 101 AD2d 819). In any event, the allocution sufficiently set out the elements of the crime of which defendant was convicted. The actual sentence imposed, in light of defendant’s prior criminal record and the nature of the instant crime, was not unduly harsh or severe. Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.